KRUPANSKY, Circuit Judge,
concurring.
I concur in the majority opinion’s disposition of this controversy. The case at bar is factually distinguishable from this circuit’s recent opinion in Herron v. Jupiter Transportation Co., 858 F.2d 332 (6th Cir.1988), because the plaintiff’s counsel in the instant case initiated immediate action to dismiss the specious action which he had filed. I do not, however, place the same reliance which the majority places upon Hurd v. Ralphs Grocery Company, 824 F.2d 806 (9th Cir.1987); Stiefvater Real Estate, Inc. v. Hinsdale, 812 F.2d 805 (2d Cir.1987); Kirby v. Allegheny Beverage Corp., 811 F.2d 253 (4th Cir.1987); Kendrick v. Zanides, 609 F.Supp. 1162 (N.D.Cal.1985) which foreclose federal district courts from applying Fed.R.Civ.P. 11 to complaints initially filed in state courts which are subsequently removed to federal courts. I am constrained to reassert this circuit’s opinion articulated in Herron, at 336 n. 6, wherein this circuit rejected the narrow interpretation that the aforementioned opinions imposed upon the language and spirit of Fed. R.Civ.P. 11, and consequently, I reaffirm the conclusion of Herron that Fed.R.Civ.P. 11 sanctions are available to federal courts even under circumstances where an obviously specious complaint, unsupported by fact or law, has, in the first instance, been filed in state court.